Bleckley, Judge.
Where the plaintiff, after a verdict is found against him, moves for a new trial, and then dismisses his motion, the officers of court are not entitled to have an order to enter up judgment against the defendant for costs, although the dismissal of the motion was induced by the defendant’s agreeing to pay, and paying, the fee of the plaintiff’s attorney. Under such circumstances, the plaintiff is the party cast, and therefore liable for costs. Making a motion for new trial, and then selling it out to save his attorney’s fee, cannot protect the plaintiff from a judgment for costs — Code, §§3675, 3685.
Judgment affirmed.